NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 27 May 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4 are pending and examined.
Claims 2, 3 and 5 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The purpose of the examiner’s amendment is to correct minor antecedent issues for consistency.  The scope of the claims were not affected in any way.

The application has been amended as follows: 

For the claims dated 27 May 2021:
	
	Claim 1, line 2: amend to read, “with each said station…”
	         
              line 12: amend to read, “when [[such]] said individual, connectable stations…”

              line 15: amend to read, “across all said stations upon…”

              line 16: amend to read, “between each said station external…”

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the plurality of individual connectable stations where each has at least one roller, the interchangeability of the rollers, the removability and replace-ability of the stations, the single motor driving all of the stations, the gear tubes and wormgears and how they interrelate, and the couplers configured for connecting the stations as claimed.


With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1 and 4 are allowed.
Claims 2, 3 and 5 are cancelled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649